DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/22/2022 has been entered. Claims 1 and 4-20 are currently pending. Applicant’s amendments to the claims have overcome the claim objections and 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 12/20/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Tinsley on 05/04/2022.
The application has been amended as follows: 
11. (Currently amended) A phased array antenna comprising: 
a plurality of antenna elements, each antenna element comprising: 
an input planar resonator element having an input port, the input planar resonator element being a planar metallic patch resonator; 
a planar radiator element 
a planar ground element disposed between the planar radiator element and the input planar resonator element, the planar resonator element electrically coupled to the planar radiator element through the planar ground element, each antenna element configured to radiate, when an electromagnetic signal is applied to the input port, electromagnetic energy from the planar radiator element in accordance with a filter transfer function from the input port through the planar radiator element to free space, 
the filter transfer function determined at least in part by a distance between the planar radiator element and the input planar resonator element.

Allowable Subject Matter
Claims 1 and 4-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In view of the examiner amendments made above, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Hara et al. (US 2020/0161767), Varadan et al. (US 6,333,719), Takaki (US 2020/0106194), Hara et al. (US 2019/0089047), Onaka et al. (US 2020/0251826), and the cited references in the IDS’s, and the other cited references are all cited as teaching some elements of the claimed invention including a plurality of antenna elements, a planar radiating element, a ground element, and a planar resonator element.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845